Ellison, J.
This action is for damages alleged to have been sustained by plaintiff by reason of defendant failing to deliver certain goods, wares and merchandise shipped by plaintiff over defendant’s road from Jefferson City to California, Missouri. The failure to deliver was on account of defendant carrying the goods to a station beyond California. The goods were intended for sale through successive days and had been so advertised by plaintiff. The first of these days was Saturday, but on account of the delay the sale did not *78begin until Monday. The judgment was for plaintiff! in the sum of $100.
The only point made in the case is that the verdict was excessive and that the court did not particularize the items or matters of damage in an instruction for plaintiff. That is to say, it was too vague and indefinite. Defendant did not ask any instructions.
In our opinion the judgment was clearly for the right party. The evidence was sufficient to sustain it. The instruction for plaintiff was not erroneous. Defendant, it seems, did not desire any further direction to the jury, since nothing was asked.
Affirmed.
All concur.